Poch, J. This claim arises out of an incident that occurred on January 20, 1983. Barbara Lulkowski, mother of the deceased victim, Teresa Lulkowski, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1979, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on February 16, 1983, on the form prescribed by the Attorney General, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That the Claimant’s deceased daughter, Teresa Lulkowski, age 21, was a victim of a violent crime as defined in section 2(c) of the Act (Ill. Rev. Stat. 1979, ch. 70, par. 72(c)), to wit: reckless homicide. Ill. Rev. Stat. 1979, ch. 38, par. 9—3. 2. That on January 20, 1983, the victim was struck by. a motor vehicle driven by an unknown offender. The incident occurred as the victim was walking along the road at 13300 South Western Avenue, Blue Island, Illinois. The driver of the motor vehicle fled the scene of the incident and has not been apprehended. The victim was taken to St. Francis Hospital where she was pronounced dead on arrival. 3. That the Claimant seeks compensation under the Act for funeral expenses only. The Claimant was not dependent upon the victim for support. 4. That funeral and burial expenses were paid by the Claimant in the amount of $3,332.00. Pursuant to section 2(h) of the Act, funeral and burial expenses are compensable to a maximum amount of $2,000.00. 5. That the Claimant has complied with all pertinent provisions of the Act and qualifies for compensation thereunder. 6. That pursuant to section 10.1(e) of the Act, this Court must deduct $200.00 from all claims (except in the case of an applicant 65 years of age or older), and the amount of benefits, payments or awards payable under the Workers’ Compensation Act, Dram Shop Act, Federal medicare, State public aid, Federal Social Security Administration burial benefits, Veterans Administration burial benefits, health insurance, or from any other source, except annuities, pension plans, Federal Social Security payments payable to dependents of the victim and the net proceeds of the first $25,000.00 (twenty-five thousand dollars) of life insurance that would inure to the benefit of the applicant. Ill. Rev. Stat. 1979, ch. 70, par. 80.1(e). 7. That the Claimant has received no reimbursements as a result of the victim’s death that can be counted as applicable deductions. 8. That after making all the applicable deductions under the Act, the Claimant’s loss is in excess of the $2,000.00 maximum award deemed compensable under the Act for funeral benefits. It is hereby ordered that the sum of $2,000.00 (two thousand dollars) be and is hereby awarded to Barbara Lulkowski, mother of Teresa Lulkowski, an innocent victim of a violent crime.